Name: Council Regulation (EC) No 1581/96 of 30 July 1996 amending Regulation No 136/66/EEC on the establishment of a common organization of the market in oils and fats
 Type: Regulation
 Subject Matter: trade policy;  cooperation policy;  processed agricultural produce;  EU finance
 Date Published: nan

 Avis juridique important|31996R1581Council Regulation (EC) No 1581/96 of 30 July 1996 amending Regulation No 136/66/EEC on the establishment of a common organization of the market in oils and fats Official Journal L 206 , 16/08/1996 P. 0011 - 0012COUNCIL REGULATION (EC) No 1581/96 of 30 July 1996 amending Regulation No 136/66/EEC on the establishment of a common organization of the market in oils and fatsTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the European Parliament (2),Having regard to the opinion of the Economic and Social Committee (3),Whereas Regulation No 136/66/EEC (4) lays down in Article 2a that common customs tariff rates are to be applied to products, including olive oil, subject to a common market organization, and in Article 11 that aid for the consumption of olive oil is to be granted only in respect of oil produced in the Community;Whereas, as a result of the implementation of the agreements concluded under the Uruguay Round of multilateral trade negotiations, the system of variable agricultural levies has been replaced by fixed common customs duties; whereas a feature of the olive oil sector are naturally fluctuating harvests that result in erratic olive oil production in the Community; whereas experience has shown that, to ensure supplies to the market and to prevent significant price fluctuations, the option of allowing imports at a reduced rate of duty should be provided for;Whereas, in view of the fact that the abovementioned rate of common customs duty takes account of the security lodged earlier for quantities of olive oil released for free circulation, entitlement to the consumption aid in respect of olive oil should not be limited to oil produced in the Community, nor should a difference in the level of production refunds for the manufacture of tinned oil be maintained,HAS ADOPTED THIS REGULATION:Article 1Regulation No 136/66/EEC is hereby amended as follows:1. The existing text of Article 2a shall become paragraph 1 and the following paragraph shall be added:'2. Paragraph 1 notwithstanding, should the market price for olive oil in the Community appreciably exceed the intervention price during a period of at least three months, to ensure the Community market is adequately supplied with olive oil through imports from non-member countries, the Commission may, in accordance with the procedure laid down in Article 38:- partially or fully suspend the application of common customs duties to olive oil, and establish the detailed arrangements for any such suspension,- open an import quota for olive oil at a reduced rate of common customs duties and establish the detailed arrangements for managing any such quota.These measures shall apply for the minimum period strictly required, which period in any event may not exceed the end of the marketing year in question.`.2. Article 11 (1) shall be replaced by the following:'1. Where the production target price, less production aid, is greater than the representative market price for olive oil, a consumption aid shall be granted for olive oil placed on the Community market. This aid shall be equal to the difference between these two amounts.`.3. The second subparagraph of Article 20a (2) shall be replaced by the following:'The refund shall be equal to the amount referred to in the first subparagraph, plus an amount equal to the consumption aid applicable on the day on which the refund was applied.`.Article 2This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 July 1996.For the CouncilThe PresidentH. COVENEY(1) OJ No C 125, 27. 4. 1996, p. 12.(2) OJ No C 166, 10. 6. 1996.(3) OJ No C 204, 15. 7. 1996, p. 57.(4) OJ No 172, 30. 9. 1966, p. 3025/66. Regulation as last amended by Regulation (EC) No 3290/94 (OJ No L 349, 31. 12. 1994, p. 105).